MEMORANDUM OPINION
NIX, Judge.
Plaintiff in Error, James Kenneth Johnson, hereinafter referred to as the defendant, was charged by information in the District Court of Oklahoma County, case *952number 34288, with the crime of Armed Robbery of a Humpty Dumpty Store.
It appears from this record that this defendant was found guilty by a jury on April 8, 1968 on another and different charge of Robbery with Firearms, [Case number 34178] than the conviction with which the instant appeal is concerned. He was assessed a sentence of 99 years in the penitentiary by the jury in that case. On April 12, 1968, before the trial court had imposed judgment and sentence on the defendant pursuant to the jury’s verdict in case number 34178, said defendant came before the trial court accompanined by the Public Defender, and indicated his desire to enter pleas of guilty in the instant case, number 34288 and case number 34289, which is yet another charge. After the trial judge very meticulously advised the defendant of his many rights and ascertained from the defendant that he understood all the proceedings, the defendant was sentenced, upon the recommendation from the Assistant District Attorney, to terms of 25 years each in cases 34288 and 34289, such sentences to run concurrently with each other and concurrently with the sentence of 99 years imposed by the jury in case number 34178.
As stated above, this appeal is brought from the sentence of 25 years in Case number 34288.
We have carefully reviewed the record herein, and find that the defendant knowingly and intelligently entered his plea of guilty. The procedure set forth by this Court in Copenhaver v. State, Okl.Cr., 431 P.2d 669, was carefully followed, and the defendant indicated that he fully understood his various rights and knew the possible consequences of a plea of guilty.
We are of the further opinion that the sentence of 25 years was not excessive.
The judgment and sentence of the District Court of Oklahoma County in Case number 34288 is therefore, affirmed.
BRETT, P. J., and BUSSEY, J., concur.